NO.    93-366

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1994




IN THE MATTER OF THE INQUIRY
into N.L., A Youth in Need of Care.




APPEAL FROM:       District Court of the Tenth Judicial District,
                   In and for the County of Fergus,
                   The Honorable Peter Rapkoch, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                    Tina LaRocque, Winifred Montana (pro se)
          For Respondent:
                    Hon. Joseph P. Mazurek, Attorney General, Mike
                    Wellenstein, Assistant Attorney General, Helena,
                    Montana; Thomas P. Meissner, Fergus County Attorney,
                    Lewistown, Montana; Craig R. Buehler, ~ewiston,
                    Montana; Jim Simonich, Department of Family
                    Services, Lewistown, Montana: Monte J. B o e t t g e r ,
                    Lewistown,, Montana


                                   Submitted on Briefs:    August   4,   1994
         OCT      04 1994                       Decided:   October 4, 1994
Filed:   fJ   1   6
                  .
                  :
Justice Fred J. Weber delivered the Opinion of the Court.

     This is an appeal by N.L.'s mother oP the termination of her
parental rights. The father's rights were also terminated; he has
not appealed.    The termination was made by the Tenth Judicial
District Court, Fergus County, following a termination hearing held
on April 16, 1994.
     The only issue on appeal is whether the District Court abused
its discretion in terminating the parental rights of N.L.'s mother.
     N.Lts mother (Tina) and N.L.'s father (Eric) are the natural
parents of N.L. who was born on October 11,   1990.   The record shows
a long history of alcohol and drug abuse by both parents.          Also
evident is a serious domestic abuse problem by both Tina and Eric.
Eric's parents   became   concerned   at   the   condition   of   their
granddaughter after Tina and Eric moved in with them.             Eric's
parents testified that the baby did not appear to be getting the
proper nutrition and that both Tina and Eric partied continuously.
When Eric's parents attempted to communicate their concern, Tina
and Eric simply took their daughter with them while they drank in
local bars and then subsequently moved from the premises.
     In addition to Eric's parents, who eventually called the
Department of Family Services about the child, witnesses at the
hearing included Tina and Eric, friends of the young couple,
relatives of the couple, and personnel from the Department of
Family Services and the rehabilitation programs in which Tina and
Eric had been enrolled.
     The file of this case presents a gloomy picture of abuse and

                                 2
neglect.   The record indicates that the child was taken out of the

home once temporarily.       When the child was returned to them, the
parents again reverted to their destructive behavior resulting in
the loss of their daughter.
     When the child was taken a second time, the Department of
Family Services established a plan that the parents had to complete
successfully before the child would be returned to them.         Neither
parent   finished all programs, including the Drug and Alcohol
program, involved in this plan, although the record indicates that
Tina finished the parenting program a month before the hearing.
Repeated testimony at the hearing indicates that neither parent has

stopped using drugs or alcohol.
     Tina argues on appeal that if she is given custody of her
daughter she will return to her home in Kalispell where her family
resides and that they will help her.          The record indicates that
Tina's father testified that he would give Tina and the baby a
home. However, testimony of other witnesses indicates that he also
helped supply her with drugs.
     The record is devoid of any substantiation that Tina's family
has been supportive to her in any way.        The court determined that
it had no indication before it that a change of residence would
alter    Tina's   family's    indifference.      Further   and   of   more
importance, the record is devoid of any showing that Tina has made
any serious attempt to change herself or her lifestyle other than

to superficially impress the court.
     The court in this matter was charged with a serious concern.
Termination of parent rights is not something that is easily
arrived at in this state. Butthere is no evidence here that Tina
will commit to even a serious attempt at change.           Her statements
that she will stop using drugs and alcohol if she gets custody are
not borne out by the record.     The court must consider the "best
interests" of the child and the notion that someone who has been
unsuccessful and insincere throughout two separate attempts to
change will somehow miraculously do it a third time after being
granted custody of the child is an argument without substance. The
court correctly determined that such a course of action would not
be in the best interests of the child.
     The   court   must   consider       the   following   elements   when
determining whether termination of parental rights is appropriate:
     i. an appropriate treatment plan that has been approved
     by the court has not been complied with by the parents or
     has not been successful: and
     ii. the conduct or condition of the parents rendering
     them unfit is unlikely to change within a reasonable time
     ...
section 41-3-609(c), MCA.   Unfortunately, neither parent has shown
the ability to finish what they start nor the will to change. The
District Court carefully considered every piece of evidence with
which it was presented and correctly determined that it had no
choice but to terminate the parental rights of Tina and Eric or
else risk harm to the child. Therefore, after a thorough review of
the record by this Court, we conclude that the District Court did
not abuse its discretion.
     Affirmed .
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
                                     4
1988   I n t e r n a l O p e r a t i n g R u l e s , t h i s d e c i s i o n s h a l l not be c i t e d a s

p r e c e d e n t and s h a l l be p u b l i s h e d by its filing as a public document

w i t h t h e C l e r k o f t h i s C o u r t and by a report of i t s r e s u l t t o t h e

West P u b l i s h i n g Company.




          Chief Justice -
                                         4C